By the COURT.
1. The difference in the names Ah Yak and Ah Jack; also as to whether the men were employed to be paid one dollar, or a dollar and a quarter, or a dollar and a half; and the statement in the assignment that the contract was with the Melrose Smelting & Refining Works—if variances, were immaterial, and misled no one: Code Civ. Proc., sec. 469.
2. The court did not err in striking out that portion of the answer relating to garnishment; it contained no defense to the action stated in the complaint.
Judgment and order affirmed.